PD-1230-15                                                                  PD-1230-15
                                                                                      COURT OF CRIMINAL APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                      Transmitted 9/17/2015 9:30:59 AM
                                                                                       Accepted 9/22/2015 11:23:36 AM
                                        01-13-009319-CR                                                 ABEL ACOSTA
                                                                                                                CLERK

MELISSA DROMGOOLE                                        *      IN THE CRIMINAL            COURT
                                                                     OF APPEALS
VS.                                                      *


STATE OF TEXAS                                           *           AUSTIN, TEXAS


                               MOTION TO EXTEND TIME

TO THE HONORABLE JUSTICES OF SAID COURT:
        Now      comes MELISSA        DROMGOOLE               Appellant in the above styled and

numbered cause, and moves      this   Court   to grant   an extension of time to ﬁle Respondent’s

Brief on Discretionary Review, pursuant to Rule 10.5 (b) of the Texas Rules of Appellate

Procedure, and for good cause shows the following:

                                                         I.



                  On June 4, 2015, the   First   Court of Appeals issued a published opinion in

case   number 01-13-0093l—CR,         styled Melissa          Dromgoole   v.   The   State    of Texas,

affirming Appellant’s conviction. Appellant ﬁled a Motion for Rehearing on July                         1,


2015. Appellant ﬁled an     Amended Motion         for Rehearing    on July    13, 2015.     On July   23,

2015, the Court of Appeals denied the motion for rehearing, vacated and withdrew                       its


opinion of June 4, 2015, and issued a            new     published opinion afﬁrming Appellant’s

conviction.      Appellant ﬁled a Motion for Rehearing and Motion for                         En Banc

Reconsideration on August 4, 2015.       On August 20, 2015        these motions were denied and

the Court issued a corrected opinion. Appellant’s petition for discretionary review is due

on September 21, 2015. Appellant requests          that the    Court extend the time for ﬁling the

petition until   October 21, 2015.


                                                                 September 22, 2015
                                                           II.



       This motion       is   not brought for purposes of delay but so that justice         may be served.



WHEREFORE, PREMISES CONSIDERED,                            appellant prays that this court grant this

Motion to Extend Time to File Appellant’s Brief on Discretionary Review and for such

other and further relief as the Court may         deem appropriate.

                                                         Respectfully submitted,

                                                         Law Offices of Norman J. Silverman
                                                         917 Franklin, 4th Floor
                                                         Houston, Texas 77002
                                                         713-526-1515
                                                         713-526-1798 FAX

                                                         BY: /5/ ./V0‘/Wm/0 J/W/c’/wza/zx
                                                           Norman J. Silverman
                                                            00792207
                                                           Attorney for Appellant


                                    CERTIFICATE OF SERVICE
       This     is   to certify that a true    and correct copy of the attached and foregoing

document has been served on the Harris County                    District   Attomey’s Carley Dessauer,

1201 Franklin, Suite 600, Houston,          TX 77002 office by mail and/or fax to 713-755-5809
on this the   17"‘   day of September.

                                             /S/ .1   /0‘/vim/ojJM)rvwm/0
                                             Norman J.       Silverrnan
STATE OF TEXAS
COUNTY OF HARRIS

                                                        AFFIDAVIT

            BEFORE ME,                 the undersigned authority,   on        this   day personally appeared

Norman       J.    Silverrnan,      who after being duly sworn stated:
            "1 a.m the attorney for the appellant in the above numbered and entitled
            cause. I have read the foregoing Motion to Extend Time to File Reply
            Brief on Discretionary Review and swear that all of the allegations of fact




                                                             WW2
            contained therein are true and correct."




                                                               any
                                                           Norman J. Si
                                                           Afﬁant


            SUBSCRIBED AND SWORN TO BEFORE                            ME this the Ellday of September
2015      to certify     which witness       my hand and seal of ofﬁce.
                                                                    QWW/9


~
                                                            Vltll
                                                           Notary Public, State of Texas
                                                                                 Name:

~~
                                                           Notary's Printed

                                            As
                                                           My commission CXPIICSZ
                                                                          .           .
 ﬁ‘“‘ .
                 MAl:lA D§h§lfc‘?Igf;§gf?§§°5
                  Nor‘/(1?/Commllsslon Expires
                        April 15.   2019
                                    01-13-009319-CR


MELISSA DROMGOOLE                               *      IN THE   CRIMINAL COURT
                                                              OF APPEALS
VS.                                             *


STATE OF TEXAS                                  *              AUSTIN, TEXAS



             ORDER FOR GRANTING MOTION FOR AN
   EXTENSION OF TIME TO FILE BRIEF ON DISCRETIONARY REVIEW
        Today the Court considered Respondent’s Motion         for   An    Extension of Time to

Brief on Discretionary Review. After a review of the motion and ﬁnding a showing of a

reasonable explanation of the need for time, the Court grants the motion.




        The Clerk of the Court of Appeals is directed to   issue notice to counsel to both the

appellant and appellee of this Court's order granting the extension of time in which to ﬁle

Respondent’s Brief on Discretionary Review.


        THUS SIGNED AND ENTERED OF RECORD,                           on   this the      day of


2015.


                                             JUDGE FOR THE COURT OF CRIMINAL
                                             APPEALS